Citation Nr: 0635593	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for anxiety disorder, 
to include as secondary to service-connected chronic 
sinusitis with headaches and allergic rhinitis.

5.  Entitlement to an evaluation in excess of 30 percent for 
chronic sinusitis with headaches and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
hearing loss, tinnitus, and anxiety disorder.  The RO also 
continued a 30 percent evaluation for chronic sinusitis with 
headaches and allergic rhinitis.    

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issues of entitlement to service connection for anxiety 
disorder, service connection for left ear hearing loss and 
for an increased rating for chronic sinusitis with headaches 
and allergic rhinitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding right ear 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition score is less 
than 94 percent.

2.  The competent and probative evidence of record 
attributes, in part, the veteran's bilateral tinnitus to 
noise exposure during active military service.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Giving the benefit of the doubt to the veteran, tinnitus 
was incurred during active military service.  38 U.S.C.A. §§ 
1131 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and April 
2006; and a rating decision in May 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in March 2004.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107(b) (West 2002). 

III. Hearing loss of the right ear

The veteran claims that he has bilateral hearing loss as the 
result of exposure to acoustic trauma in service while on the 
flight line.  He has not been issued any hearing aids by VA 
or any private doctor.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of hearing loss exists, 
there must be a determination of a relationship between that 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability in service.  See 
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records show that at examinations in service 
the veteran consistently denied having or having had ear 
trouble or hearing loss.  

At an examination in April 1983, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5

At his separation examination in July 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5

Post-service, in January 1994 at a pre-placement examination 
as a civilian fire fighter as a member of the fire department 
at Fort Eustis, in a report of medical history the veteran 
denied having or having had hearing loss.  At a reference 
audiogram in January 1994 following exposure in noise duties, 
and at an audiological evaluation in February 1996 and in 
August 2000, pure tone thresholds, in decibels, do not meet 
the provisions of 38 C.F.R. § 3.385 to constitute a 
disability for VA purposes.  

An industrial survey in September 1996 of the veteran's 
workplace in the Fire Department at Homestead Air Reserve 
Station concluded that personnel were routinely exposed to 
hazardous noise.  

A private audiology evaluation in September 2003 indicated 
that the veteran had a mild to moderate sensorineural hearing 
loss bilaterally with the left ear being slightly worse than 
the right in the high frequencies.  He had excellent word 
recognition ability when speech was presented at a normal 
conversational level bilaterally.  

On a VA audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The veteran believes that he has sensorineural hearing loss 
of the right ear related to service.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  
We have no reason to doubt his assertions as to noise 
exposure in service.  

The audiological evaluations in service, however, do not show 
a hearing loss of the right ear that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  The 
Board notes that organic diseases of the nervous system, to 
include sensorineural hearing loss, are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no post-
service evidence of record in this case showing sensorineural 
hearing loss of the right ear to a compensable degree during 
the first post-service year.

Further, his current level of hearing in the right ear is not 
disabling for VA purposes.  The VA audiometric testing of 
record in December 2003 fails to show a hearing loss in the 
right ear that is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.  Here, the level of hearing 
acuity demonstrated by the veteran is dispositive.  It is not 
considered disabling for VA benefit purposes, and service 
connection is precluded.  The veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.385 is 
legally insufficient because the evidence does not show the 
presence of hearing loss in the right ear that constitutes a 
disability for VA purposes.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for right ear hearing loss is 
denied because the preponderance of the evidence shows that 
there is no current disability for VA purposes of right ear 
hearing loss.

IV. Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus secondary to his exposure to noise trauma while 
working as a fireman on the flight line.    

His service medical records do not show complaints, findings, 
or diagnosis of tinnitus at any time during active service.  
According to his DD Form 214, the veteran's primary specialty 
was Apprentice Fire Protection Specialist.  

Post service, a baseline industrial hygiene survey in 
September 1996 shows exposure to noise at his civilian 
employment as a fireman.  Private medical records show that 
at a private evaluation in March 2002, his complaints 
included tinnitus.  In September 2003 he complained of both 
ears ringing and related that his symptoms started in the 
1980s while in the military.  At a September 2003 audiology 
evaluation, the veteran reported noise exposure since 1982 
and constant tinnitus bilaterally.  

At a VA audiological examination in December 2003, the 
veteran reported constant bilateral tinnitus.  He related 
having been exposed in service to noise from firetrucks, 
aircraft, generators, rifles, and missiles.  Post service he 
works as a fireman.  He denied a post-service history of 
exposure to recreational noise.  The examiner opined that the 
tinnitus was more likely than not attributable in part to 
military noise exposure.

At a VA examination for sinus in January 2004, the veteran 
complained of a constant tinnitus bilaterally for a couple of 
years.  The examiner noted that tinnitus is a symptom that 
cannot be objectively verified.  The examiner opined that if 
the veteran indeed had tinnitus at the age of 44, it was 
certainly a significant possibility that a portion of the 
tinnitus was related to noise exposure during his occupation.  

A May 2006 letter from the veteran's private doctor notes 
that the veteran was first seen in September 2003 and 
complained of ringing in both ears.  The veteran had stated 
that he had symptoms since the 1980s and was subjected to 
loud sounds in his occupation.  At a follow-up examination in 
October 2003 the veteran stated he still had tinnitus 
bilaterally with no change.  

The veteran testified in May 2006 as to his job duties in 
service and exposure to acoustic trauma.  He described that 
in service he experienced intermittent ringing in his ears.  
After nose surgery post service, he had constant ringing in 
his ears.  He currently had constant pounding in the middle 
of his ears.  

After review of the evidence, the Board finds that the 
veteran's current bilateral tinnitus, is at least partly due 
to his in-service military noise exposure and service 
connection is warranted.

The Board finds that the veteran is competent to state he had 
loud noise exposure during his military service.  See 38 
C.F.R. § 3.159(a) (2006).  While there are no medical records 
concerning tinnitus for years after service, the Board finds 
the veteran's own statements, in addition to the VA opinion 
attributing the veteran's current bilateral tinnitus to the 
loud noise exposure in service, to be probative.  

The evidence of record is reasonably consistent with a 
described element of acoustic trauma, as well as associated 
tinnitus.  Despite the evidence that shows that the veteran 
had other noise exposure beyond his military service, the 
Board must rely on the objective medical evidence when making 
its decision.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The December 2003 examiner, at an audio examination, 
opined that there is such a nexus to service and attributed 
tinnitus, in part, to military noise exposure.  Although the 
January 2004 VA examiner, a medical doctor, at an ears, nose 
and throat examination, found a significant possibility that 
a portion of the tinnitus was related to noise exposure 
during the veteran's occupation, the examiner did not rule 
out a causal relationship between tinnitus and service for 
the remaining portion.  

In sum, the Board finds that the evidence demonstrates that 
the veteran's current tinnitus is at least partly due to his 
in-service noise exposure and was thus incurred in active 
service.  Therefore, resolving reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
tinnitus is warranted.  See 38 U.S.C.A.  § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran claims that he was exposed to acoustic trauma in 
service and as a result, suffers hearing loss of the left 
ear.  The examining audiologist at the December 2003 VA 
examination noted that the veteran's hearing was within 
normal limits, and that speech recognition was mildly reduced 
in the left ear.  Speech audiometry using Maryland CNC word 
lists revealed speech recognition ability of 92 percent in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, a 
speech recognition score less than 94 percent using the 
Maryland CNC Test is considered a disability for the purposes 
of applying the laws administered by VA.  Therefore, his 
current level of hearing in the left ear is considered 
disabling for VA purposes under 38 C.F.R. § 3.385.  If a 
current disability by VA criteria of hearing loss of the left 
ear exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The veteran also seeks an evaluation in excess of 30 percent 
for chronic sinusitis with headaches and allergic rhinitis.  
There is no indication that the veteran has been properly 
notified of the information and evidence needed to 
substantiate and complete his claim, as to what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant that is necessary to 
substantiate his claim for an increased evaluation for 
chronic sinusitis with headaches and allergic rhinitis, or as 
to the need to submit any relevant evidence in his 
possession.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, remand of this issue is required for the RO to 
issue a development letter consistent with the notice 
requirements on the issue of entitlement to an increased 
evaluation for chronic sinusitis with headaches and allergic 
rhinitis.

In addition, the veteran seeks entitlement to service 
connection for anxiety disorder, to include as secondary to 
service connected sinusitis and rhinitis.  The veteran 
testified in May 2006 that his anxiety started on the first 
day of his first assignment in service and continued 
throughout his service.  He has also claimed that his anxiety 
is due to his nose disfigurement.  The Board notes that 
service medical records show the veteran received treatment 
in service at a mental health clinic at Hickam Air Force Base 
for performance anxiety which affected his job functioning.  
He was treated with relaxation therapy and biofeedback at 
several visits in May and June 1984.  The RO should attempt 
to secure any records of psychiatric testing at Hikam Air 
Force Base Hospital and the veteran's service personnel file.  
38 C.F.R. § 3.159(c)(4) (2006).  

Evidence of record shows that the veteran was provided a 
medical examination and an opinion was secured.  The veteran 
reported that he had anxiety related to his physical 
deformity of his nose.  The examiner indicated that the 
veteran had a mixture of anxiety symptoms, some of which were 
an adjustment to his recent departure from work and 
uncertainty about his future career but he also had anxiety 
symptoms that predated the motor vehicle accident at work.  
He opined that the veteran had some anxiety related to his 
physical deformity that resulted while in the service and 
some of his anxiety related to a generalized anxiety that is 
independent of the disfigurement.  The examiner assigned a 
global assessment of functioning score of 50 and stated that 
25 percent of this was due to factors as a result of anxiety 
due to the disfigurement of his nose and 75 percent was due 
to factors other than the disfigurement.  

The Board points out, however, that the veteran is not 
service-connected for disfigurement of his nose due to 
deviated nasal septum for which the veteran had surgical 
treatment.  However, the examiner did not specifically 
address whether the factors that cause the remaining 75 
percent of anxiety included the veteran's service-connected 
chronic sinusitis with headaches and allergic rhinitis.  
Furthermore, no opinion was provided as to whether the 
veteran's current anxiety is linked to performance anxiety 
shown in service.  VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
appropriate notification regarding his 
claim for an evaluation in excess of 30 
percent for chronic sinusitis with 
headaches and allergic rhinitis.  The 
notification should (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; (3) 
inform the claimant about the information 
and evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to the 
claim, or something to the effect that the 
claimant should "give us everything 
you've got pertaining to your claim(s)."

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of hearing loss of the left ear.  
The claims folder, to include a copy of 
this Remand, should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether is it at 
least as likely as not (50 percent or 
greater probability) (a) that any current 
hearing impairment of the left ear is 
related to acoustic trauma in service or 
(b) is secondary to the veteran's service-
connected chronic sinusitis with headaches 
and allergic rhinitis. 

3.  Schedule the veteran for a VA mental 
disorders examination to determine the 
nature and etiology of an anxiety 
disorder, if found.  The claims folder, to 
include a copy of this Remand, should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether is it at least as likely as not 
(50 percent or greater probability) (a) 
that any current anxiety disorder, if 
present, is related to performance anxiety 
shown in service or other incident of 
service; or (b) is secondary to the 
veteran's service-connected chronic 
sinusitis with headaches and allergic 
rhinitis.

4.  Then, readjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


